Citation Nr: 1242561	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-48 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left wrist scaphoid fracture.  

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability, as due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel

INTRODUCTION

The Veteran served on active duty from July 1992 to December 1994 and from August 2003 to May 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO awarded service connection for residuals of a left wrist scaphoid fracture, degenerative disc disease of the lumbar spine, and peripheral neuropathy of the sciatic nerve in the left lower extremity.  The Veteran filed a notice of disagreement (NOD) in April 2008 in which he disagreed with the ratings assigned for each of the three disabilities.  

During the pendency of this appeal, by a September 2009 rating decision, the RO granted an increased rating of 10 percent for the Veteran's peripheral neuropathy of the sciatic nerve in the left lower extremity, effective May 30, 2007.  In a September 2009 statement, the Veteran reported that he was satisfied with the 10 percent rating for this disability.  Thus, the September 2009 rating decision constitutes a full grant of the benefits sought on appeal for peripheral neuropathy of the sciatic nerve in the left lower extremity and the Veteran withdrew his notice of disagreement.  This issue is not in appellate status before the Board and need not be addressed further.

A statement of the case (SOC) was issued for the remaining issues on appeal in September 2009, specifically the issues of increased ratings for residuals of a left wrist scaphoid fracture and degenerative disc disease of the lumbar spine.  The Veteran filed a timely substantive appeal in December 2009.  

The Veteran also filed a NOD in September 2009, wherein he disagreed with a May 2009 rating decision that continued his 30 percent rating for his posttraumatic stress disorder (PTSD).  By a December 2009 rating decision, the RO granted an increased rating for the Veteran's PTSD and awarded a 50 percent disability rating, effective February 10, 2009.  In a December 2009 statement, the Veteran reported that he was satisfied with a 50 percent rating for this disability.  Thus, the December 2009 rating decision constitutes a full grant of the benefits sought on appeal for PTSD and the Veteran withdrew his notice of disagreement.  This issue is not in appellate status before the Board and need not be addressed further.

During the pendency of this appeal, the Veteran raised the issue of entitlement to a TDIU.  Entitlement to a TDIU was denied by the RO in a July 2011 rating decision.  The Veteran did not appeal this decision.  Nevertheless, in light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) and as the Veteran is seeking the maximum benefit available for his service-connected disabilities on appeal, entitlement to a TDIU will be considered as part of the determination of the appropriate disability rating for the service-connected disabilities on appeal rather than as a separate claim.

The issue of entitlement to service connection for hearing loss has been raised by the record per a February 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a left wrist scaphoid fracture have been productive of complaints of pain and stiffness with objective findings of a full range of motion and X-ray evidence of traumatic arthritis; however, this disability has not been productive of ankylosis.  

2.  The Veteran's degenerative disc disease of the lumbar spine has been productive of complaints of pain and stiffness with objective findings of a full range of motion of the thoracolumbar spine and X-ray evidence of arthritis; however, this disability has not been productive of any limitation of motion of the thoracolumbar spine, muscle spasm or guarding.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for residuals of a left wrist scaphoid fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5215 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the February 2008 rating decision, he was provided notice of the VCAA in December 2007.  Additional VCAA letters were sent in August 2008, April 2010 and July 2010.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  These letters also provided the Veteran with notice pertaining to the downstream disability rating and effective date elements of his claims and he was furnished a SOC in September 2009 with subsequent readjudication in a September 2012 supplemental SOC (SSOC).  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for residuals of a left wrist scaphoid fracture and degenerative disc disease of the lumbar spine have been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for residuals of a left wrist scaphoid fracture and degenerative disc disease of the lumbar spine and assigning a initial disability ratings for these conditions, he filed a NOD contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2012) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a SOC that addressed the initial ratings assigned for his residuals of a left wrist scaphoid fracture and degenerative disc disease of the lumbar spine, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, an adequate fee-basis VA examination by QTC Medical Services, an adequate VA examination, and statements from the Veteran and his representative.  

The Board notes that the January 2008 and May 2011 VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

 Analysis

1.  Residuals of a Left Wrist Scaphoid Fracture

The Veteran's current residuals of a left wrist scaphoid fracture have been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5215-5019.  Diagnostic Code 5019 provides ratings for bursitis. 38 C.F.R. § 4.71a (2012).  Diagnostic Code 5215 provides for limitation of motion of the wrist.  Id.  

Disabilities provided for under Diagnostic Code 5019 are to be rated abased upon limitation of motion of the affected part or as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the wrist are dorsiflexion (forward elevation) from 0 degrees to 70 degrees, palmar flexion (forward depression) from 0 degrees to 80 degrees, ulnar deviation from 0 degrees to 45 degrees, and radial deviation from 0 degrees to 20 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5215 provides that limitation of motion of the wrist with palmar flexion limited in line with forearm or dorsiflexion less than 15 degrees is rated 10 percent for both the major wrist and the minor wrist.  38 C.F.R. § 4.71.  

Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated as 30 percent for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position, except favorable is rated as 40 percent for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion or with ulnar or radial deviation is rated as 50 percent for the major wrist and 40 percent for the minor wrist.  38 C.F.R. § 4.71a.

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current residuals of a left wrist scaphoid fracture warrant a higher disability rating than the 10 percent presently assigned.  

VA outpatient treatment reports from July 2007 to August 2012 reflect that the Veteran has been continually treated for and diagnosed with wrist pain, stiffness and left wrist posttraumatic degenerative joint disease.  These records demonstrate that pain throughout this period ranged from six to nine out of 10 in severity and the Veteran wore a brace on the left wrist.  

A December 2007 VA outpatient treatment report reflects that the Veteran complained of left wrist pain and wrist pain with flexion was demonstrated upon physical examination.  The Veteran was diagnosed with left wrist pain at that time. In a January 2008 VA outpatient treatment report, the Veteran reported having intermittent left wrist pain and stiffness, which kept him from lifting heavy things and that pain pills and a brace had helped somewhat.  At that time, the report referred to a December 2007 VA X-ray which revealed a small bony fragment on the dorsal aspect of the left wrist and the Veteran was diagnosed with left wrist posttraumatic degenerative joint disease.  

In a January 2008 fee-basis VA examination by QTC Medical Services, the Veteran reported his current left wrist symptoms included stiffness, giving way and locking, so that he did not have a full range of motion.  He did not have any weakness, swelling, heat, redness, lack of endurance, fatigability or dislocation.  Pain was noted to be localized at the right side of the left wrist for three years, which occurred four times per week and lasted 2 hours each time.  Pain was localized and described as sharp and sticking.  The Veteran reported pain was at a level of 6 out of 10 in severity and elicited by physical activity.  Pain was relieved by rest and medication, Tramadol and Naproxen, and he could function with medication.  The Veteran reported he was able to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities and push a lawnmower.  His usual occupation was that of a truck driver, which he had performed since October 2007, and he was currently employed at the same job.  The Veteran was noted to be right hand dominant.  

A physical examination of the left wrist revealed findings of tenderness over the anatomical snuff box.  No findings of edema, effusion, weakness, redness, heat, guarding of movement or subluxation were found.  Range of motion of the left wrist demonstrated dorsiflexion to 70 degrees with no pain, palmar flexion ot 80 degrees with pain at 80 degrees, radial deviation to 20 degrees with pain at 20 degrees and ulnar deviation to 45 degrees with no pain.  The examiner found that, on the left, joint function was additionally limited after repetitive use by pain, weakness and lack of endurance with pain having the major functional impact.  Joint function was not additionally limited by fatigue or incoordination.  The examiner noted that "the above additionally limit the joint function by 0 degrees." An X-ray of the left wrist demonstrated dorsal cortical fragment possible and the examiner noted that these X-rays showed dorsal wrist fragments that may be secondary to avulsion.  The Veteran was diagnosed with left wrist avulsion fracture with loose body.  The examiner summarized that subjective factors included wrist stiffness, giving way, locking and intermittent sharp and sticking pain which was aggravated by activity and improved with medication, Tramadol and Naproxen.  She noted the objective factors included tenderness over the anatomical snuff box as well as pain, weakness, and lack of endurance of the left wrist on range of motion with X-ray findings of dorsal wrist fragment.  The examiner concluded that the effect of the condition on the Veteran's usual occupation was that he was a truck driver and stated that his wrist and back conditions had not affected his job performance and the effect on his daily activity was that this was not limited.  In an attached addendum, the examiner noted that the statement "the above additionally limit the joint function by 0 degrees" meant that the "above" referred to pain, fatigue, weakness and lack of endurance and incoordination and that there was no additional limitation of function after repetitive motion.  

A February 2009 VA outpatient treatment report reflects that the Veteran reported his back and wrist were the same as before with tightening from time to time but mostly were kept under control unless strenuous work was needed.  He was diagnosis at that time with intermittent back and wrist pain that was manageable.  

In a May 2011 VA examination, the Veteran reported that he was currently unemployed and had been laid off.  He had been working as a truck driver and, from what the examiner could determine, he had no difficulty in doing his job as long as he was working.  He was noted to be right hand dominant.  The Veteran indicated that his current left wrist symptoms included stiffness, primarily in the morning, and pain with flexion.  He had no swelling, or instability.  The Veteran reported he had been taking medication, Motrin, which helped.  He stated he had no true flare ups, inflammatory joint disease, or incapacitating events.  The Veteran wore a wrist brace and reportedly used it if he was in a "working condition," which he stated had helped.  He stated his daily activities were affected and he tried to limit the amount of lifting he did with that arm.  The Veteran reported it was a little more difficult to drive his truck.  A physical examination of the left wrist revealed that it appeared anatomically normal and the Veteran had no tenderness or swelling in any aspect of the wrist.  Range of motion findings included dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  Repetitive motion of the wrist in all ranges of motion, both actively and passively, produced pain at the maximum of flexion as well as weakness but no fatigue and did not alter the range of motion.  An X-ray taken in conjunction with the examination revealed findings of probable remote trauma and no acute abnormality.  The Veteran was diagnosed with traumatic arthritis of the left wrist.  

The VA examiner also provided an opinion regarding the Veteran's employability as due to the left wrist, finding that, as far as employability was concerned, in reality in talking to the Veteran, he did not appear to have specific problems related to his job where he could not perform both in an active and passive manner as far as him being a truck driver.  The Veteran indicated that he had been laid off from his job, but also indicated that he really did not have any problems doing his job while he was working.  The examiner did note some weakness and pain on flexion in the wrist that would decrease his strength, particularly in an active environment; however, the Veteran's right arm was noted to be perfectly fine and he was right hand dominant.  Thus, the examiner opined that the Veteran's spine as well as his wrist would not preclude him from either active or passive employment.  

In June 2011, a VA general medical examination was provided for the Veteran's non-musculoskeletal disabilities.  At that time the Veteran reported that he did not have any non-musculoskeletal disability to address and his only problems involved the musculoskeletal system, namely orthopedic complaints of the joints and spine.  The examiner noted his non-musculoskeletal physical examination was likewise unremarkable.  A physical examination of the extremities, neurological, sensory and reflex systems revealed normal findings.  

After a careful review of the evidence of record, the Board finds that the Veteran's residuals of a left wrist scaphoid fracture are appropriately evaluated as 10 percent and this disability does not warrant a higher disability rating at any time during the pendency of the appeal.  

The evidence of record throughout the duration of the appeal, including the Veteran's lay statements, VA outpatient treatment reports and VA examinations, demonstrates that the Veteran's residuals of a left wrist scaphoid fracture has been productive of complaints of pain and stiffness with objective findings of a full range of motion and X-ray evidence of traumatic arthritis.  Both the January 2008 fee-basis VA examination by QTC Medical Services and the May 2011 VA examination reflect range of motion findings of the left wrist consisted of dorsiflexion to 70 degrees, palmar flexion ot 80 degrees with pain at 80 degrees, radial deviation to 20 degrees with pain at 20 degrees and ulnar deviation to 45 degrees, thereby demonstrated a full range of motion of the left wrist.  In addition, while the January 2008 VA examiner found that, on the left, joint function was additionally limited after repetitive use by pain, weakness and lack of endurance with pain having the major functional impact with an additional limitation of 0 degrees, she concluded that there was no additional limitation of function after repetitive motion.  

The Board observes that a 10 percent disability rating for either a major or minor wrist joint is the maximum possible rating under Diagnostic Code 5215 and as such, the Veteran cannot be awarded a higher disability rating under this Diagnostic Code.  The Board also notes that, absent degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, which is not the case here as the Veteran's left wrist disability consists of only one joint/joint group, a higher disability rating is not warranted under Diagnostic Codes 5003 and 5019.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019.  

The Board has also considered whether there are other appropriate diagnostic codes for application.  However, as the Veteran's service-connected left wrist does not reflect findings of ankylosis or a loss of use of the left hand at any time during the pendency of the appeal, Diagnostic Codes 5125 and 5214 do not apply.  

Even considering the Veteran's subjective complaints as outlined above, the medical evidence of record does not reflect any additional limitation of motion demonstrated upon repetitive motion that would support higher evaluations for any of the periods on appeal.  The VA examiners identified pain during range of motion testing, but did not indicate that there was additional decreased motion of the left wrist based on the painful motion.  Although the evidence does show that the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Further, because the Veteran is receiving the maximum disability rating for limitation of motion under Diagnostic Code 5215, consideration of the provisions of DeLuca are not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).
 
All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 10 percent at any time since the effective date of service connection for residuals of a left wrist scaphoid fracture on May 30, 2007.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's disability has been no more than 10 percent disabling since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

2.  Degenerative Disc Disease of the Lumbar Spine

Throughout the duration of the appeal, the Veteran has been assigned a 10 percent disability rating for degenerative disc disease of the lumbar spine under the provisions of Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2012).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.
Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a (2012).

Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2012).

In statements presented throughout the duration of the appeal, the Veteran has maintained that his degenerative disc disease of the lumbar spine warrants a higher disability rating than the 10 percent which is currently assigned.  

VA outpatient treatment reports from July 2007 to August 2012 reflect that the Veteran has been continually treated for and diagnosed with back pain and stiffness, low back pain, a herniated disc at L4-5 and displacement of lumbar intervertebral disc without myelopathy.

In a July 2007 VA outpatient treatment report, the Veteran complained of significant low back pain which had been hurting since his military service.  At that time, a physical examination revealed the back was non tender and had a full range of motion.  This report also referred to findings from a May 2007 MRI report of the lumbar spine which revealed findings of posterior disc herniation with posterior ligamentous hypertrophy at the lumbosacral junction, mild later recess stenosis, partial compromise of both neural foramina, and trefoil configuration of the spine canal at L4-5 and L3-4 without significant central spinal stenosis or neural foraminal compromise.  The Veteran was diagnosed with low back pain and herniated disc at L4-5.  

A December 2007 VA outpatient treatment report also referred to the May 2007 MRI of the lumbar spine and, at that time, a physical examination of the back revealed findings of tenderness to palpation in the low back and the Veteran was diagnosed with low back pain and herniated disc at L4-5.  

In a January 2008 VA outpatient treatment report, the Veteran complained of low back pain for three years and reported that he took medication that helped "a little bit."  No bladder or bowel incontinence was reported that time and left leg pain.  The Veteran also reported that his back pain kept him from lifting heavy things up to 50 pounds which made it difficult for him to work.  He was currently working as a truck driver.  A physical examination revealed diffuse tenderness to palpation in the left lower lumbar paraspinals, negative straight leg raise bilaterally and 0+ reflexes in the bilateral legs.  The May 2007 MRI was referred to in this report and the Veteran was diagnosed with low back pain.  

At a January 2008 fee-basis VA examination by QTC Medical Services, the Veteran reported having been diagnosed with a lower back condition which existed since 2004.  He stated his symptoms consisted of stiffness and pain, however later in the same examination, he reported having no stiffness or weakness.  Pain was reportedly located in the lower back and had existed for three years.  Pain occurred "1.5" times a day and lasted for three and a half hours.  The Veteran also described his lower back pain as sticking and cramping and that pain was at a six out of 10 in severity.  Pain could be elicited by physical activity or came by itself and was relieved by rest and medication, including Tramadol and Naproxen.  At the time of pain, the Veteran could function with medication.  He reported his condition had not resulted in any incapacitation.  The Veteran reported he was able to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities and push a lawnmower.  His usual occupation was that of a truck driver, which he had performed since October 2007 and he was currently employed at the same job.  

A physical examination revealed the Veteran's posture and gait were within normal limits and he did not require any assistive device for ambulation.  There were no findings of radiating pain on movement or muscle spasm.  Mild tenderness over the midline lower lumbar spine was found.  Negative straight leg raising on the right and left was noted.  There was no ankylosis of the lumbar spine.  Range of motion findings reflect flexion to 90 degrees with extension, right and left lateral flexion and right and left rotation all to 30 degrees.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection revealed a normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine.  There are no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Gross examination of all other joints and muscles was within normal limits.  An X-ray of the spine revealed findings of abnormal lumbosacral alignment and disc narrowing.  The examiner interpreted the X-ray findings as demonstrating degenerative arthritis and 4 mm retrolisthesis at L4-5 with disc space narrowing.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with retrolisthesis and intermittent peripheral neuropathy of the left sciatic nerve, S1.  The examiner summarized that the subjective factors included that the Veteran stated his back condition began in 2004, causing lower back stiffness and intermittent sticking and cramping pain.  He also noted the Veteran stated that pain radiated down his legs and was aggravated by activity.  The Veteran treated pain with medication, Tramadol and Naproxen.  The objective factors summarized by the examiner included minimal tenderness over the lower lumbar spine and normal range of motion, gait and straight leg raising test.  The examiner found that, by history alone, the Veteran noted intermittent shooting pain and numbness radiating across the left buttocks and to the upper left posterior thigh and also noted that the X-ray noted 4 mm retrolisthesis with disc space narrowing.  The examiner found that the effect of the condition on the Veteran's usual occupation was that he was a truck driver and stated the left wrist and back conditions had not affected his job performance and the effect of the condition on the claimant's daily activity was that such was not limited at that time.  

In a February 2009 VA outpatient treatment report, the Veteran reported his back and wrist were the same as before with tightening from time to time and which was mostly under control unless strenuous work was needed.  He was diagnosed with back pain with no change and manageable intermittent pain.  

At a May 2011 VA examination, the Veteran reported that he was currently unemployed and had been laid off.  He had been working as a truck driver and, from what the examiner could determine, he had no difficulty in doing his job as long as he was working.  The Veteran indicated that he got some stiffness in his lower back with prolonged sitting, which made it more difficult to flex, but he was able to work this out.  He was on medication, Motrin, which he reported helped.  The Veteran did not get any true flare ups, inflammatory joint disease or incapacitating events.  He had no specific radicular symptoms or bowel, bladder or sexual dysfunction.  The Veteran used no brace, cane or TENS unit at that time.  He had no injury or surgery reported.  The Veteran's daily activities were not affected and his symptoms aggravated, but did not limit him.  A physical examination of the lumbar spine revealed that the Veteran raised himself out of the chair without the use of his hands or arms.  He had a normal gait and posture.  There was no indication of spinous or paraspinous tenderness or muscle spasm.  Range of motion findings reflect flexion to 90 degrees with extension, right and left lateral flexion and right and left rotation all to 30 degrees.  Repetitive motion of the back in all ranges of motion, both actively and passively, produced no indication of pain, weakness or fatigue.  Negative straight leg raise on the left and right was noted.  The Veteran had no indication of lower extremity radiculopathy or sensory deprivation specifically due to his lumbar spine.  There was also no indication of quadriceps or hamstring muscle atrophy or loss of strength bilaterally.  The Veteran had normal equal patella and Achilles tendon and deep tendon reflexes bilaterally.  A May 2011 spinal X-ray revealed minimal degenerative disc disease and facet arthropathy at L5-S1.  The Veteran was diagnosed with minor age acquired degenerative disc disease of the lumbar spine.  

The VA examiner also provided an opinion regarding the Veteran's the lumbar spine, finding that, as far as his back was concerned, he had very minor degenerative disc disease and prolonged sitting might possibly cause a little stiffness, but it did not appear to be disabling and more aggravating to him.  Thus, the examiner opined that the Veteran's spine as well as his wrist would not preclude him from either active or passive employment.  

VA outpatient treatment reports from October 2011 and June 2012 reflect that the Veteran was diagnosed with low back pain which was persistent with no change and he had stiffness with sitting or standing, which improved with activity.  These records also demonstrate that the Veteran used a heating pad and TENS unit and he continued using medication, although medications had changed.  A February 2012 VA outpatient treatment report reflects that the Veteran had complained of increased left lower back pain with sharp pain, particularly when turning a certain way.  He at not had any recent lifting at that time and he was able to run recently and jump.  The Veteran reported his medications, ibuprofen and hydrocodone had been helpful and he had no back spasms.  The Veteran was diagnosed at that time with low back pain, now with sharp pain beyond ibuprofen or hydrocodone, persistent with no change and stiffness with sitting, which improved with activity.  At that time, the Veteran was continued on medication and was noted to use a heating pad and a TENS unit.  In June 2012, the Veteran continued to be treated for and diagnosed with low back pain which was persistent with no change noted and he had stiffness with sitting or standing for too long, which improved with activity.  

After a careful review of the evidence of record, both subjective and objective, the Board finds that the Veteran's degenerative disc disease of the lumbar spine warrants no more than a 10 percent disability rating under Diagnostic Code 5242.  

In this regard, the Board observes that the evidence of record throughout the duration of the appeal, including the Veteran's lay statements, VA outpatient treatment reports and VA examinations, demonstrates that the Veteran's degenerative disc disease of the lumbar spine has been productive of subjective complaints of pain and stiffness with objective findings of a full range of motion of the thoracolumbar spine.  In addition, this disability has not been productive of any limitation of motion of the thoracolumbar spine or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour so as to warrant a higher disability rating under Diagnostic Code 5242.  Both the January 2008 fee-basis VA examination by QTC Medical Services and the May 2011 VA examination reflect range of motion findings of the lumbar spine consisted of flexion to 90 degrees with extension, right and left lateral flexion and right and left rotation all to 30 degrees, thereby constituting a full range of motion of the thoracolumbar spine.  Neither VA examination found objective evidence of pain radiation or muscle spasm and both demonstrated findings of negative straight leg raising bilaterally.  A July 2007 VA outpatient treatment report also revealed the Veteran complained of significant low back pain which had been hurting since his military service however, a physical examination revealed the back was non tender and had a full range of motion.  In addition, neither VA examination revealed findings of additional limitation of function after repetitive motion.  Finally, the May 2011 VA examiner also opined that, as far as the Veteran's back was concerned, he had very minor degenerative disc disease and prolonged sitting might possibly cause a little stiffness, but it did not appear to be disabling and more aggravating to him.  

Even considering the Veteran's lay statements of low back pain radiating down to the left leg and stiffness in the spine, the record evidence fails to demonstrate that the Veteran exhibits functional loss due pain causing any additional limitation of motion including where forward flexion is greater than 30 degrees but not greater than 60 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or that he had any additional limitation of motion upon repetitive motion that would warrant an evaluation in excess of the 10 percent rating currently assigned.  The VA examiners identified pain during range of motion testing, but did not indicate that there was additional decreased motion of the spine based on the painful motion.  Although the evidence does show that the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.

In addition, this disability also did not cause any incapacitating episodes which required prescribed bed rest such that the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is applicable.  In this regard, the Board notes that the Veteran reported having no episodes of incapacitation at any time in the January 2008 fee-basis VA examination by QTC Medical Services and the May 2011 VA examination and the VA medical evidence of record throughout the duration of the appeal does not reflect that the Veteran was prescribed bed rest by a physician for his low back symptoms.  As such, the Board finds that the preponderance of the evidence demonstrates that the Veteran did not experience incapacitating episodes which required prescribed bed rest for the application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time throughout the duration of the appeal period under consideration.  Therefore, as there are no records of the need for bed rest and treatment as prescribed and provided by a physician, by regulation, there is no evidence of incapacitating episodes and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable in this case.  38 C.F.R. § 4.71a, (2012).

The Board has also considered the application of whether separate ratings are warranted for neurological manifestations.  The Board observes that the Veteran has complained of pain radiating down the left leg in the VA examination and in VA outpatient treatment reports.  He is separately rated for peripheral neuropathy of the left lower extremity, and that issue is not currently on appeal before the Board, as explained in the Introduction.  The January 2008 and May 2011 VA examinations revealed objective findings of negative straight leg raise bilaterally, no indication of lower extremity radiculopathy or sensory deprivation specifically due to his lumbar spine, no indication of quadriceps or hamstring muscle atrophy or loss of strength bilaterally and the Veteran had normal equal patella and Achilles tendon and deep tendon reflexes bilaterally.  Therefore, the objective testing did not reflect any findings of neurological manifestations of the Veteran's lumbar spine disability, apart from the already service-connected peripheral neuropathy of the left lower extremity.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 10 percent at any time since the effective date of service connection for degenerative disc disease of the lumbar spine on May 30, 2007.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's disability has been no more than 10 percent disabling since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Lay statements

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected left wrist and lumbar spine.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and stiffness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations and in statements associated with his claims file.  The Veteran is competent to report his current symptomatology as it pertains to his left wrist and lumbar spine and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's VA treatment reports and his VA examination reports.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  Therefore, the Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating his disability rating in this decision.  

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's residuals of a left wrist scaphoid fracture and degenerative disc disease of the lumbar spine should each continue to be rated at 10 percent, but no more, from May 30, 2007, the effective date for both disabilities.  See Fenderson, 12 Vet. App. at 125-26.  Additionally, the Board finds that at no point since the date of the claim has either disability been shown to be so exceptional or unusual as to warrant the assignment of a rating higher than the 10 percent assigned for each from May 30, 2007 on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See SOC, dated September 2009, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for residuals of a left wrist scaphoid fracture is denied.  

An initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist the issue of entitlement to a TDIU must be remanded for further development.  

With respect to the claim for a TDIU, the Veteran contends that he is unemployable due to his service-connected disabilities, mainly his back, wrist and PTSD and that he became too disabled to work in October 2009.  See VA form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated November 2011.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities include: PTSD, rated as 50 percent disabling; residuals of a left wrist scaphoid fracture, rated as 10 percent disabling; degenerative disc disease of the lumbar spine, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and peripheral neuropathy of the sciatic nerve of the left lower extremity, rated as 10 percent disabling.  The combined disability rating for all of the Veteran's service-connected disabilities is 70 percent from February 10, 2009.  Thus, the Veteran meets the criteria under 38 C.F.R. § 4.16(a).  

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from nonservice-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In light of the above information, the Board finds that the provisions of 38 C.F.R. § 4.16(a) are for application.  However, the Board is of the opinion that another examination needs to be accomplished prior to further appellate review in order to assess the impact of the Veteran's service-connected disabilities upon his employment/employability at present.  While opinions regarding the Veteran's employability have been provided with respect to his PTSD in a February 2011 VA examination, with respect to the left wrist and lumbar spine in the May 2011 VA examination and with respect to the Veteran's non-musculoskeletal conditions in the June 2011 VA examination, there has been no VA examination provided which assessed the impact of all the Veteran's service-connected disabilities together and their upon his employment/employability at present.  Therefore a remand is necessary.  

In addition, as the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from August 2012, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the RO/AMC should send the Veteran a VCAA notice letter for the TDIU issue. 

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the Veteran and his representative regarding the claim for a TDIU.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for TDIU.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.

2.  Obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from August 2012 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  

3.  After the above development has been completed, arrange for a VA general medical examination of the Veteran for the purpose of determining the impact that his service-connected disabilities have on his ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  All relevant testing should be performed.  

Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities, in the aggregate, (i.e., PTSD, residuals of left wrist scaphoid fracture, degenerative disc disease of the lumbar spine, tinnitus, and peripheral neuropathy of the sciatic nerve of the left lower extremity) without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) gainful employment consistent with his education and employment background.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should review the entire record and provide a complete explanation for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the disabilities at issue or because of some other reason.  

4.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

5.  Finally, readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


